Case 1:20-cv-00375-JAO-KJM Document 8 Filed 09/03/20 Page 1 of 9          PageID #: 34




                  IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF HAWAII

 JASON SCUTT,                                 CIVIL NO. 20-00375 JAO-KJM

              Plaintiff,                      ORDER (1) DISMISSING
                                              COMPLAINT; (2) DENYING IFP
        vs.                                   APPLICATION; AND (3) DENYING
                                              REQUEST FOR APPOINTMENT OF
 MAUI FAMILY LIFE CENTER,                     COUNSEL

              Defendant.


  ORDER (1) DISMISSING COMPLAINT; (2) DENYING IFP APPLICATION;
    AND (3) DENYING REQUEST FOR APPOINTMENT OF COUNSEL

       Before the Court are pro se Plaintiff Jason Scutt’s (“Plaintiff”) Application

 to Proceed In Forma Pauperis (“IFP Application” or “Application”) and Request

 for Appointment of Counsel, both filed on August 31, 2020. For the following

 reasons, the Court DISMISSES the Complaint with leave to amend and DENIES

 WITHOUT PREJUDICE the IFP Application and Request for Appointment of

 Counsel. ECF Nos. 3, 4.

                                  BACKGROUND

       According to Plaintiff, Defendant Maui Family Life Center (“Defendant”) is

 the exclusive resource for housing rental assistance during the COVID-19

 pandemic. Compl. at 8. Plaintiff alleges that she required emergency housing

 funds because she was evicted due to a domestic violence situation and required to
Case 1:20-cv-00375-JAO-KJM Document 8 Filed 09/03/20 Page 2 of 9           PageID #: 35




 vacate within three days. Id. Plaintiff claims that despite meeting all qualification

 requirements, Defendant discriminated against her—a disabled, LGBTQIA+

 individual—and denied her benefits, in violation Title VI of the Civil Rights Act,

 the Fair Housing Act, and Titles II and III of the Americans with Disabilities Act.

 Id. at 8–10.

       Plaintiff requests preliminary injunctive financial relief ($1,375 security

 deposit and six months of rent totaling $8,250), as well as compensatory and

 punitive damages. Id. at 10.

                                    DISCUSSION

 A.    Dismissal of the Complaint Under the In Forma Pauperis Statute – 28 U.S.C.
       § 1915(e)(2)

       Plaintiff requests leave to proceed in forma pauperis. A court may deny

 leave to proceed in forma pauperis at the outset and dismiss the complaint if it

 appears from the face of the proposed complaint that the action: (1) is frivolous or

 malicious; (2) fails to state a claim on which relief may be granted; or (3) seeks

 monetary relief against a defendant who is immune from such relief. 28 U.S.C.

 § 1915(e)(2); see Tripati v. First Nat’l Bank & Trust, 821 F.2d 1368, 1370 (9th

 Cir. 1987); Minetti v. Port of Seattle, 152 F.3d 1113, 1115 (9th Cir. 1998). When

 evaluating whether a complaint fails to state a viable claim for screening purposes,

 the Court applies Federal Rule of Civil Procedure (“FRCP”) 8’s pleading standard



                                           2
Case 1:20-cv-00375-JAO-KJM Document 8 Filed 09/03/20 Page 3 of 9               PageID #: 36




 as it does in the context of an FRCP 12(b)(6) motion to dismiss. See Wilhelm v.

 Rotman, 680 F.3d 1113, 1121 (9th Cir. 2012).

        FRCP 8(a) requires “a short and plain statement of the grounds for the

 court’s jurisdiction” and “a short and plain statement of the claim showing that the

 pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(1)-(2). Although the Federal

 Rules adopt a flexible pleading policy, a complaint must give fair notice and state

 the elements of the claim plainly and succinctly. See Jones v. Cmty. Redev.

 Agency, 733 F.2d 646, 649 (9th Cir. 1984). “The Federal Rules require that

 averments ‘be simple, concise and direct.’” McHenry v. Renne, 84 F.3d 1172,

 1177 (9th Cir. 1996). FRCP 8 does not demand detailed factual allegations.

 However, “it demands more than an unadorned, the-defendant-unlawfully-harmed-

 me accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). “Threadbare recitals

 of the elements of a cause of action, supported by mere conclusory statements, do

 not suffice.” Id. “[A] complaint must contain sufficient factual matter, accepted as

 true, to ‘state a claim to relief that is plausible on its face.’” Id. (quoting Bell

 Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)); Nordstrom v. Ryan, 762

 F.3d 903, 908 (9th Cir. 2014) (citations and quotations omitted). A claim is

 plausible “when the plaintiff pleads factual content that allows the court to draw

 the reasonable inference that the defendant is liable for the misconduct alleged.”

 Ashcroft, 556 U.S. at 678.


                                             3
Case 1:20-cv-00375-JAO-KJM Document 8 Filed 09/03/20 Page 4 of 9            PageID #: 37




       In the present case, even construing Plaintiff’s Complaint liberally,

 Bernhardt v. Los Angeles Cty., 339 F.3d 920, 925 (9th Cir. 2003); Jackson v.

 Carey, 353 F.3d 750, 757 (9th Cir. 2003), the Court finds that dismissal is

 appropriate because the Complaint fails to state a claim upon which relief can be

 granted. Plaintiff’s conclusory allegations violate FRCP 8(a) and do not

 sufficiently state how Defendant violated the statutes upon which she relies.

 Indeed, Plaintiff has not even set forth the elements of her causes of action.

 Plaintiff cannot merely rely on blanket references to federal statutes; she must

 identify the factual and legal bases for each of her claims. Only then can the Court

 ascertain whether her claims are plausible.

       In light of the Complaint’s deficiencies and failure to state a claim upon

 which relief can be granted, it is hereby dismissed. Leave to amend should be

 granted even if no request to amend the pleading was made, unless the Court

 determines that the pleading could not possibly be cured by the allegation of other

 facts. See Lopez v. Smith, 203 F.3d 1122, 1130 (9th Cir. 2000); see also Tripati,

 821 F.2d at 1370. Specifically, “pro se plaintiffs proceeding in forma pauperis

 must also be given an opportunity to amend their complaint unless it is ‘absolutely

 clear that the deficiencies of the complaint could not be cured by amendment.’”

 Tripati, 821 F.2d 1370 (quoting Franklin v. Murphy, 745 F.2d 1221, 1228 n.9 (9th

 Cir. 1984)); Cafasso v. Gen. Dynamics C4 Sys., Inc., 637 F.3d 1047, 1058 (9th Cir.


                                           4
Case 1:20-cv-00375-JAO-KJM Document 8 Filed 09/03/20 Page 5 of 9              PageID #: 38




 2011) (“If a pro se complaint is dismissed for failure to state a claim, the court

 must ‘freely grant leave to amend’ if it is ‘at all possible’ that the plaintiff could

 correct pleading deficiencies by alleging different or new facts.” (citation

 omitted)).

       The Court acknowledges that Plaintiff is proceeding pro se and that certain

 deficiencies could potentially be cured by amendment. Accordingly, the Court

 dismisses the Complaint without prejudice and grants Plaintiff leave to amend her

 Complaint. Any amended complaint—which should be titled “First Amended

 Complaint”—must be filed by October 5, 2020, and must cure the deficiencies

 identified above; that is, Plaintiff must provide sufficient facts and law and should

 comply with all rules governing pleadings. Moreover, Plaintiff is advised that

 Local Rule 10.4 requires that “any party filing . . . an amended complaint . . . shall

 reproduce the entire pleading as amended and may not incorporate any part of a

 prior pleading by reference, except with leave of court.” Local Rule 10.4. As a

 general rule, an amended complaint supersedes the original complaint. See Lacey

 v. Maricopa County, 693 F.3d 896, 927 (9th Cir. 2012). Thus, if Plaintiff files an

 amended complaint, the Complaint no longer serves any function in the case, and

 any claims that are not included in the amended complaint may be deemed waived.

 See id. at 928.




                                             5
Case 1:20-cv-00375-JAO-KJM Document 8 Filed 09/03/20 Page 6 of 9             PageID #: 39




       Plaintiff is cautioned that failure to timely file an amended pleading that

 conforms with this Order will result in the automatic dismissal of this action.

 B.    IFP Application

       The Court may authorize the commencement or prosecution of any suit

 without prepayment of fees by a person who submits an affidavit that the person is

 unable to pay such fees. 28 U.S.C. § 1915(a)(1). “An affidavit in support of an

 IFP application is sufficient where it alleges that the affiant cannot pay the court

 costs and still afford the necessities of life.” Escobedo v. Applebees, 787 F.3d

 1226, 1234 (9th Cir. 2015) (citing Adkins v. E.I. Du Pont De Nemours & Co., Inc.,

 335 U.S. 331, 339 (1948)). Absolute destitution is not required to obtain benefits

 under the IFP statute, but “a plaintiff seeking IFP status must allege poverty ‘with

 some particularity, definiteness and certainty.’” Id. (citation omitted).

       Plaintiff’s IFP Application is incomplete, 1 and the Court questions the

 veracity of the information provided because there are inconsistencies between the

 Application and Plaintiff’s representations in the Request for Appointment of




 1
   Plaintiff uses the “greater than” symbol in response to income/asset inquiries.
 See, e.g., ECF No. 3 at ¶ 2 ( representing that she received “>$200 IN 2019 FROM
 PART TIME CONSULTING WORK FOR OTHER CPA FIRMS”); ECF No. 3 at
 ¶ 4 (disclosing “>$2500” in cash or in a checking/savings account). This is
 inadequate. Precise dollar amounts must be provided.

                                            6
Case 1:20-cv-00375-JAO-KJM Document 8 Filed 09/03/20 Page 7 of 9             PageID #: 40




 Counsel.2 The Court cannot determine whether Plaintiff is sufficiently

 impoverished to qualify for IFP status without complete, correct information.3

 Accordingly, the Court DENIES the IFP Application without prejudice. If Plaintiff

 elects to file an amended pleading, she must concurrently file an IFP Application

 that fully and accurately responds to all questions or she must pay the applicable

 filing fee. If she fails to do so, this action will be automatically dismissed.

 C.    Appointment of Counsel

       Plaintiff additionally requests appointment of counsel. Although Plaintiff

 utilized the form request for appointment of counsel under the Civil Rights Act, it

 is inapplicable here because this is not an employment discrimination action. See

 Storman v. Sacramento Reg’l Transit Dist., 70 F. App’x 438, 440 (9th Cir. 2003)

 (“Unlike Title VII, Title VI has no appointment of counsel provisions.”).

        “Generally, a person has no right to counsel in civil actions.” Palmer v.

 Valdez, 560 F.3d 965, 970 (9th Cir. 2009). However, a court may exercise its

 discretion and appoint counsel for indigent civil litigants pursuant to 28 U.S.C.




 2
  For example, Plaintiff indicates that she receives/received food stamps in the
 Request for Appointment of Counsel but did not disclose that in the IFP
 Application.
 3
   Based on the information provided, it appears that Plaintiff might not be entitled
 to proceed IFP. However, Plaintiff has another opportunity to present a complete
 record for the Court’s review.
                                            7
Case 1:20-cv-00375-JAO-KJM Document 8 Filed 09/03/20 Page 8 of 9                PageID #: 41




 § 1915(e)(1) in “exceptional circumstances.” Id.; Agyeman v. Corr. Corp. of Am.,

 390 F.3d 1101, 1103 (9th Cir. 2004). A finding of “exceptional circumstances”

 requires a court to consider the likelihood of the plaintiff’s success on the merits

 and whether the plaintiff is able to articulate his or her claims “in light of the

 complexity of the legal issues involved.” Cano v. Taylor, 739 F.3d 1214, 1218

 (9th Cir. 2014) (citation omitted); Agyeman, 390 F.3d at 1103. These factors must

 be considered cumulatively; none are dispositive. See Cano, 739 F.3d at 1218

 (citation omitted).

        Plaintiff has not presented any extraordinary circumstances warranting the

 appointment of counsel, and the Court finds that there are none. For the reasons

 explained herein, the Court is dismissing the Complaint for failure to state a claim;

 therefore, Plaintiff has not shown a likelihood of success on the merits. And while

 Plaintiff would arguably benefit from the assistance of counsel in presenting a

 coherent and viable pleading, that alone cannot serve as the basis for appointing

 counsel. Many pro se litigants are confronted with the same challenges but are

 able to adequately litigate their actions. Plaintiff is a frequent filer in this district,

 demonstrating her ability to proceed pro se. Thus, no exceptional circumstances

 exist to warrant appointment of counsel at this time. Plaintiff’s Motion for the

 Appointment of Counsel is accordingly DENIED without prejudice.




                                              8
Case 1:20-cv-00375-JAO-KJM Document 8 Filed 09/03/20 Page 9 of 9                      PageID #: 42




                                        CONCLUSION

        In accordance with the foregoing, Court: (1) DISMISSES the Complaint

 with leave to amend; (2) DENIES without prejudice the IFP Application; and

 (3) DENIES without prejudice the Request for Appointment of Counsel.

        If Plaintiff elects to file an amended complaint, she must comply with the

 following requirements:

        (1)     Plaintiff’s deadline to file an amended complaint is October 5, 2020;

        (2)     Plaintiff’s amended complaint should be titled “First Amended
                Complaint”; and

        (3)     Plaintiff must cure the deficiencies identified above.

        Plaintiff is cautioned that failure to timely file an amended pleading that

 conforms with this Order and concurrently file another IFP Application or submit

 the filing fee will result in the automatic dismissal of this action.

        IT IS SO ORDERED.

        DATED:         Honolulu, Hawai‘i, September 3, 2020.




 CV 20-00375 JAO-KJM; Scutt v. Maui Family Life Center; ORDER (1) DISMISSING COMPLAINT; (2)
 DENYING IFP APPLICATION; AND (3) DENYING REQUEST FOR APPOINTMENT OF COUNSEL



                                                 9
